             Case 2:18-cv-00928-MJP Document 111 Filed 04/22/19 Page 1 of 5



 1                                                                The Honorable Marsha J. Pechman

 2                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 3                                       AT SEATTLE
 4   YOLANY PADILLA, IBIS GUZMAN,          BLANCA
     ORANTES, BALTAZAR VASQUEZ,                                       No. 2:18-cv-928 MJP
 5                             Plaintiffs-Petitioners,
 6       v.
                                                                      JOINT STIPULATION
 7   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                         AND [PROPOSED]
     (“ICE”); U.S. DEPARTMENT OF HOMELAND                             ORDER REGARDING
 8   SECURITY (“DHS”); U.S. CUSTOMS AND BORDER                        BRIEFING SCHEDULE
     PROTECTION (“CBP”); U.S. CITIZENSHIP AND                         FOR DEFENDANTS’
 9   IMMIGRATION SERVICES (“USCIS”); EXECUTIVE                        FORTHCOMING
10   OFFICE FOR IMMIGRATION REVIEW (“EOIR”);                          MOTION TO VACATE
     THOMAS HOMAN, Acting Director of ICE; KIRSTJEN
11   NIELSEN, Secretary of DHS; KEVIN K. McALEENAN,
     Acting Commissioner of CBP; L. FRANCIS CISSNA,                   NOTE ON MOTION
12   Director of USCIS; MARC J. MOORE, Seattle Field Office           CALENDAR: APRIL 22, 2018.
     Director, ICE, WILLIAM P. BARR, United States Attorney
13
     General; LOWELL CLARK, warden of the Northwest
14   Detention Center in Tacoma, Washington; CHARLES
     INGRAM, warden of the Federal Detention Center in
15   SeaTac, Washington; DAVID SHINN, warden of the Federal
     Correctional Institute in Victorville, California; JAMES
16   JANECKA, warden of the Adelanto Detention Facility;
17
                                        Defendants-Respondents.
18

19
            Pursuant to Local Civil Rules 7(d)(1) and 10(g), Plaintiffs and Defendants hereby stipulate
20
     and jointly move the Court for an Order setting forth the below briefing schedule for Defendants’
21
     forthcoming motion to vacate the preliminary injunction, and also jointly move the Court for an
22
     Order staying the enforcement of the preliminary injunction until May 31, 2019.
23
            Defendants will be moving to vacate this Court’s April 5, 2019, preliminary injunction in
24
     light of the Attorney General’s decision in Matter of M-S-, 27 I&N Dec. 509 (A.G. 2019), which
25
     overruled Matter of X-K-, 23 I&N Dec. 731 (BIA 2005). In order to resolve the impact of this
26
      JOINT STIPULATION AND                                        U.S. Department of Justice, Civil Division
      [PROPOSED] ORDER                                 Office of Immigration Litigation, District Court Section
      REGARDING BRIEFING                                                   PO Box 868, Ben Franklin Station
      SCHEDULE FOR                                                                     Washington, DC 20044
      DEFENDANTS’                                                                  Telephone (202) 616-4458
      FORTHCOMING MOTION TO
      VACATE
     CASE NO. 2:18-cv-928 MJP
              Case 2:18-cv-00928-MJP Document 111 Filed 04/22/19 Page 2 of 5



 1   decision on the preliminary injunction as expeditiously as possible, the parties have met and

 2   conferred and agreed upon the following briefing schedule.

 3          April 26, 2019: Deadline for Defendants’ Motion to Vacate

 4          May 10, 2019: Deadline for Plaintiffs’ Opposition to Defendants’ Motion to Vacate

 5          May 15, 2019: Deadline for Defendants’ reply in support of their Motion to Vacate

 6          Given the complex issues that the parties anticipate briefing, the parties also stipulate to a

 7   page limit of 24 pages for Defendants’ Motion and Plaintiffs’ Opposition, and 12 pages for

 8   Defendants’ reply.

 9          The parties also stipulate to a stay of the enforcement of the preliminary injunction until

10   May 31, 2019, in order to resolve the impact of Matter of M-S- before the injunction goes into

11   effect. To that effect, the parties respectfully request that this Court rule on the Motion to Vacate

12   on or by May 31, 2019.1

13

14

15

16

17

18

19

20

21

22

23

24

25
     1
      Defendants reserve the right to move for an emergency stay if the Court has not ruled on the
26   Motion to Vacate.
      JOINT STIPULATION AND                                          U.S. Department of Justice, Civil Division
      [PROPOSED] ORDER                                   Office of Immigration Litigation, District Court Section
      REGARDING BRIEFING                                                     PO Box 868, Ben Franklin Station
      SCHEDULE FOR                                                                       Washington, DC 20044
      DEFENDANTS’                                                                    Telephone (202) 616-4458
      FORTHCOMING MOTION TO
      VACATE
     CASE NO. 2:18-cv-928 MJP
              Case 2:18-cv-00928-MJP Document 111 Filed 04/22/19 Page 3 of 5



 1   RESPECTFULLY SUBMITTED this April 19, 2019.

 2    s/ Matt Adams
      Matt Adams, WSBA No. 28287                     Trina Realmuto*
 3
      Email: matt@nwirp.org                          Kristin Macleod-Ball*
 4
                                                     AMERICAN IMMIGRATION COUNCIL
 5    Leila Kang, WSBA No. 48048                     1318 Beacon Street, Suite 18
      Email: leila@nwirp.org                         Brookline, MA 02446
 6                                                   (857) 305-3600
      Aaron Korthuis, WSBA No. 53974                 trealmuto@immcouncil.org
 7
      Email: aaron@nwirp.org                         kmacleod-ball@immcouncil.org
 8
      NORTHWEST IMMIGRANT                           *Admitted pro hac vice
 9    RIGHTS PROJECT
      615 Second Avenue, Suite 400                  Attorneys for Plaintiffs-Petitioners
10
      Seattle, WA 98104
11    Telephone: (206) 957-8611
      Facsimile: (206) 587-4025
12

13   JOSEPH. H. HUNT                               /s/ Lauren C. Bingham
     Assistant Attorney General                    LAUREN C. BINGHAM, Fl. Bar #105745
14   Civil Division                                Trial Attorney, District Court Section
15                                                 Office of Immigration Litigation
     WILLIAM C. PEACHEY                            Civil Division
16   Director, District Court Section              P.O. Box 868, Ben Franklin Station
     Office of Immigration Litigation              Washington, DC 20044
17                                                 (202) 616-4458; (202) 305-7000 (fax)
     EREZ REUVENI                                  lauren.c.bingham@usdoj.gov
18   Assistant Director, District Court Section
19                                                 Attorneys for Defendants-Respondents
20

21

22

23

24

25

26
      JOINT STIPULATION AND                                   U.S. Department of Justice, Civil Division
      [PROPOSED] ORDER                            Office of Immigration Litigation, District Court Section
      REGARDING BRIEFING                                              PO Box 868, Ben Franklin Station
      SCHEDULE FOR                                                                Washington, DC 20044
      DEFENDANTS’                                                             Telephone (202) 616-4458
      FORTHCOMING MOTION TO
      VACATE
     CASE NO. 2:18-cv-928 MJP
             Case 2:18-cv-00928-MJP Document 111 Filed 04/22/19 Page 4 of 5



 1                                      [PROPOSED] ORDER

 2          Based on the foregoing stipulation of the parties, IT IS SO ORDERED. The following
 3   deadlines govern Defendants’ forthcoming Motion to Vacate:
 4          April 26, 2019: Deadline for Defendants’ Motion to Vacate
 5          May 10, 2019: Deadline for Plaintiffs’ Opposition to Defendants’ Motion to Vacate
 6          May 15, 2019: Deadline for Defendants’ reply in support of their Motion to Vacate
 7          Compliance with the Preliminary Injunction entered on April 5, 2019, is hereby STAYED
 8   until May 31, 2019.
 9

10
                           DATED this       day of _________________, 2019.
11

12

13                                              _____________________________________
14                                              THE HONORABLE MARSHA J. PECHMAN
                                                UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
      JOINT STIPULATION AND                                       U.S. Department of Justice, Civil Division
      [PROPOSED] ORDER                                Office of Immigration Litigation, District Court Section
      REGARDING BRIEFING                                                  PO Box 868, Ben Franklin Station
      SCHEDULE FOR                                                                    Washington, DC 20044
      DEFENDANTS’                                                                 Telephone (202) 616-4458
      FORTHCOMING MOTION TO
      VACATE
     CASE NO. 2:18-cv-928 MJP
              Case 2:18-cv-00928-MJP Document 111 Filed 04/22/19 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on April 22, 2019, I had the foregoing electronically filed with the
 3
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to those
 4
     attorneys of record registered on the CM/ECF system. All other parties (if any) shall be served in
 5
     accordance with the Federal Rules of Civil Procedure.
 6

 7

 8                                                /s/ Lauren C. Bingham
                                                  LAUREN C. BINGHAM, Fl. Bar #105745
 9                                                Trial Attorney, District Court Section
                                                  Office of Immigration Litigation
10                                                Civil Division
11                                                P.O. Box 868, Ben Franklin Station
                                                  Washington, DC 20044
12                                                (202) 616-4458; (202) 305-7000 (fax)
                                                  lauren.c.bingham@usdoj.gov
13
                                                  Attorney for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26
      JOINT STIPULATION AND                                         U.S. Department of Justice, Civil Division
      [PROPOSED] ORDER                                  Office of Immigration Litigation, District Court Section
      REGARDING BRIEFING                                                    PO Box 868, Ben Franklin Station
      SCHEDULE FOR                                                                      Washington, DC 20044
      DEFENDANTS’                                                                   Telephone (202) 616-4458
      FORTHCOMING MOTION TO
      VACATE
     CASE NO. 2:18-cv-928 MJP
